[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The motion to strike (Item #104) is granted. The plaintiff has failed to allege that the damage and harm about which it complains resulted from the defendant's failure to maintain, repair, or replace the common elements, as is required for a duty to exist under General Statutes § 47-249. The plumbing system in a condominium complex may be a common element. The plaintiff however, has merely alleged that a water leak "emanating" from another condominium unit "proceeded to run through" common areas thereby causing damage to the plaintiffs unit. These allegations are insufficient to impose a duty under § 47-249.
  ___________________ THIM, J.